Citation Nr: 0430722	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  98-11 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for a nose scar, 
residuals of a shrapnel wound.

2.  What evaluation is warranted for post-traumatic stress 
disorder from March 24, 1997?


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran is currently  in receipt of a combined 100 
percent disability rating.  He also receives special monthly 
compensation.  During a February 1999 hearing he claimed 
entitlement to service connection for a skin disorder 
secondary to psychotropic medication, and entitlement to 
service connection for a breathing disorder secondary to 
facial shrapnel wound residuals.  In July 2004, he claimed 
entitlement to special monthly compensation based on a need 
for aid and attendance.  As these issues are not currently 
developed or certified for appellate review they are referred 
to the RO for appropriate action. 

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  The veteran's nasal scar is non-tender and there is no 
evidence of ulceration.

2.  The veteran's nasal scar does not demonstrate any 
characteristic of disfigurement and is not unstable.

CONCLUSION OF LAW

The criteria for a compensable rating for a nose scar, 
residuals of a shrapnel wound, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803 (2002), 4.118, 
Diagnostic Codes 7800, 7803 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Further, in Pelegrini v. Principi. 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims held, 
in part, that VCAA notice, as required by 38 U.S.C.A § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

While strict compliance with the 2004 Pelegrini doctrine was 
impossible at the time of the December 1997 rating decision, 
in the Board's view, correspondence dated in June 2003 when 
considered together with the April 1998 statement of the 
case, all supplemental statements of the case, and the 
October 2002 rating decision substantially complies with the 
notice requirements of 38 U.S.C.A. § 5103.  To this end, the 
appellant was informed of evidence needed to support his 
claim for an increased rating for a nasal scar.  He was 
notified of the type of evidence VA would obtain, and 
evidence and information he was responsible for providing.  
He was told to send any medical records in his possession.

Hence, while the VCAA notice was not issued in the 
chronological sequence contemplated by the Court in 
Pelegrini, a notice error such as this does not necessarily 
result in prejudice to the appellant.  

In addition to that which has already been noted, the record 
reflects that the appellant was provided with notice of the 
rating decision from which the current appeal originates.  
The appellant was provided with a statement of the case and a 
supplemental statement of the case that notified him of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  He 
was also provided with a rating decision in October 2002, 
after the first VCAA notice letter was sent.

In short, the veteran is aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claim.  Based on the 
procedural history of this case and statements from the 
veteran, it is the conclusion of the Board that VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  The veteran did not identify 
any treatment for his nose scar; therefore, there were no 
records to obtain.  He was afforded a VA examination.  

In light of the foregoing, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  Moreover, the 
facts relevant to this appeal have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant is not prejudiced by 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown , 4 Vet. App. 384, 392-94 (1993). 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, 38 C.F.R. § 4.2 (2003), the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).

Effective August 30, 2002, the regulations pertinent to the 
rating of skin disorders were revised.  Since the appeal was 
pending at the time the applicable regulations were amended, 
the veteran is entitled to consideration under both sets of 
regulations.  However, as the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date. Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  

Pursuant to the old criteria under Diagnostic Code 7800, 
moderate disfiguring head, face or neck scars warrant a 10 
percent rating.  A 30 percent rating was assigned for severe 
scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

Effective August 30, 2002, a 10 percent rating is assigned 
for disfigurement of the head, face or neck with one 
characteristic of disfigurement.  A 30 percent rating is 
provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2003).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

Under the old criteria for Diagnostic Code 7803, a 10 percent 
rating was assigned for scars that were superficial, poorly 
nourished, with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).

The new criteria for Diagnostic Code 7803 provides that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2003).

In evaluating the veteran's nose scar, the Board has 
considered both the former and revised pertinent regulations 
and finds that a compensable rating is not warranted under 
either rating criteria.  VA examinations in July 1997 and 
February 1999 revealed the scar was flat and nontender.  In 
February 1999, the examiner also noted that the shrapnel 
wound scar at the bridge of the veteran's nose was 1.7 
centimeters long and difficult to identify.  There was no 
ulceration or breakdown and the scar was not elevated or 
depressed.  There was no loss of underlying tissue, 
inflammation, edema, or keloid formation.  There was no 
limitation of nasal function due to the scar.

Furthermore, the Board notes that the veteran has not 
expressed any complaints regarding the scar nor has it 
required any sort of treatment.

In light of the foregoing, the preponderance of the evidence 
is against the claim for an increased rating for a nasal 
scar.  As such, the benefit of the doubt rule does not apply 
and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for a nose scar is denied.


REMAND

Additional development is required before the Board may 
consider the veteran's claim with regard to the rating 
assigned for PTSD.  During a February 1999 hearing, the 
appellant indicated that he frequently went to a Brooklyn VA 
Hospital for treatment of his nervous disorder.  In August 
2001, the RO requested VA Outpatient Clinic records from the 
Brooklyn VA Medical Center (VAMC).  In response, the RO 
received duplicates of VA examination reports and a few 
treatment records.  Only one record referenced the veteran's 
disorder and indicated that he was "still depressed".  The 
record also indicated that the veteran would return in four 
months and that he was using Zoloft.  

Based on these progress notes it appears that the veteran was 
receiving treatment, but all of the records may not have been 
associated with the claims file.  Thus, the RO must make 
another attempt to obtain the records, and in light of the 
time elapsed since the last VA examination conduct a new 
study.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for PTSD 
since March 1997.  Thereafter, the RO 
should attempt to secure these records.  
Any pertinent records not previously 
obtained should be associated with the 
claims file.  The veteran indicates that 
he receives regular treatment at a 
Brooklyn VA facility for PTSD.  The RO 
should specifically request that the 
appellant provide the dates of treatment 
and all facilities where care was 
provided in order to ensure that all 
pertinent records are associated with the 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the appellant, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative must be 
notified of unsuccessful efforts in this 
regard.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination in 
order to determine the nature and extent 
of any PTSD.  The claims folders are to 
be made available for the examiners to 
review.  In accordance with the latest 
AMIE worksheet for rating PTSD the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history current complaints and the nature 
and extent of any disability due to PTSD.  
A complete rationale for any opinions 
expressed must be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2003).  In the event that the 
veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate what evaluation is warranted 
for PTSD from March 24, 1997.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



